Citation Nr: 0629563	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an asbestosis 
disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at hearings at the RO in August 1997 and December 
2001.  He also testified at a Board videoconference hearing 
in August 2004.  

In March 2004, the Board denied entitlement to service 
connection for an asbestosis disability, and entitlement to 
service connection for chronic fatigue syndrome.  The veteran 
filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2006 Joint Motion for 
Partial Remand, the veteran indicated that he did not wish to 
pursue his appeal for the Board's denial of service 
connection for chronic fatigue syndrome, and thus the claim 
was deemed abandoned.  The Court dismissed this issue in a 
February 2006 Order.  With regard to the issue of service 
connection for an asbestosis disability, the issue was 
remanded for further development.  Thus, in February 2006, 
with regard to the issue of entitlement to service connection 
for an asbestosis disability, the Court vacated the Board's 
March 2005 decision and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a) (West 2002).  

The Board also acknowledges the March 2005 remand of the 
issue of entitlement to an increased rating for psychological 
gastro-intestinal reaction.  It appears that the RO may still 
be in the process of undertaking the development directed by 
the Board as to this issue, and the Board directs the RO's 
attention to the ongoing status of that March 2005 remand 
issue.  The Board will address the increased rating for 
psychological gastro-intestinal reaction issue in a future 
decision when the RO completes the actions directed on remand 
and returns that issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he was exposed to asbestos in his 
barracks while stationed in the United Kingdom at Burtonwood 
Air Force Base (AFB) during active duty.  

Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997) 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers 
of the gastrointestinal tract, cancers of the larynx and 
pharynx, and cancers of the urogenital system (except the 
prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also 
Ennis v. Brown, 4 Vet. App.523 (1993).  It is noted that 
persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolarygneal, gastrointestinal, and 
urogenital, and that the risk of developing bronchial cancer 
is increased in current cigarette smokers who had asbestos 
exposure.  Id.  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of the disease, that 
an asbestos-related disease can develop from brief exposure 
to asbestos, and that there is a prevalence of asbestos-
related disease among shipyard workers since asbestos was 
used extensively in military ship construction.  M21-1, Part 
VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

However, "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000.

Per the Joint Motion for Remand, and upon further review of 
the evidence of record, the Board has concluded that the 
required development has not been accomplished.  There does 
not appear to be any development of evidence of exposure 
before or during service.  Specifically, the RO should 
request documentation from and/or pertaining to the 
Burtonwood AFB with regard to the use of asbestos at this 
facility from January 1951 to October 1954.  The Board also 
finds that the veteran should be scheduled for a VA 
examination with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review.

Finally, the RO should ensure proper notice of the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the Board notes that during the pendency 
of this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
RO is instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection for an 
asbestosis disability is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  VCAA notice 
should advise the appellant of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service, to specifically include 
requesting documentation from and/or 
pertaining to whether any barracks or 
Quonset hut type quarters located at 
Burtonwood AFB during the period January 
1951 to October 1954 were constructed of 
any asbestos materials.  

3.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
asbestosis disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file (to include evidence 
developed by the RO regarding asbestos 
exposure before, during, and after 
service) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
higher degree of probability) that any 
currently diagnosed asbestos disability 
is related to service.  

4.  After completion of the above and any 
additional development, the RO should 
review the expanded record to determine 
if service connection is warranted for 
the claimed disability.  If the benefit 
sought is not granted, the veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



